DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (hereinafter Hu) (US 2015/0154958 A1).
Regarding claim 1:  Hu discloses acquiring a voice signal (In Step S301, the voice of the multimedia to be retrieved is extracted from the multimedia. In this step, generally, the singer's voice is extracted from the multimedia, for example by a voice separation method such as Auditory Scene Analysis or blind signal separation, therefore a voice signal of the singer is output. In selecting the duration of the multimedia, whole or a fragment of the multimedia may be selected. Generally, more computing resources will be consumed as the selected duration of the multimedia voice is longer, but more information may be provided for the subsequent steps, which is advantageous for a precise retrieval in the subsequent steps., par. 54); sending the voice 
Regarding claim 2:  Hu satisfies all the elements of claim 1.  Hu further discloses wherein the key code comprises a key code corresponding to a text character (In Step S302, the voice of the multimedia to be retrieved is recognized to obtain the recognized text. In this step, a voice signal of the singer is converted into the recognized text, that is, a word content of the human voice is converted into a computer-readable input such as keys, binary codes or character sequences. , par. 55) or a key code corresponding to a paste command.
Regarding claim 3:  Hu satisfies all the elements of claim 1.  Hu further discloses further comprising: receiving a voice signal from a voice input apparatus (In Step S301, the voice of the multimedia to be retrieved is extracted from the multimedia. In this step, generally, the singer's voice is extracted from the multimedia, for example by a voice separation method such as Auditory Scene Analysis or blind signal separation, therefore a voice signal of the singer is output. In selecting the duration of the multimedia, whole or a fragment of the multimedia may be selected. Generally, more computing resources will be consumed as the selected duration of the multimedia voice is longer, but more information may be provided for the subsequent steps, which is advantageous for a precise retrieval in the subsequent steps., par. 54); converting the voice signal to a corresponding text character (In Step S302, the voice of the multimedia to be retrieved is recognized to obtain the recognized text. In this step, a voice signal of the singer is converted into the recognized text, that is, a word content of the human voice is converted into a 
Regarding claim 4:  Hu satisfies all the elements of claim 3.  Hu further discloses wherein the processing the text character to generate a key code comprises:  converting the text character to a key code corresponding to the text character (In Step S302, the voice of the multimedia to be retrieved is recognized to obtain the recognized text. In this step, a voice signal of the singer is converted into the recognized text, that is, a word content of the human voice is converted into a computer-readable input such as keys, binary codes or character sequences. The recognized text may include a plurality of recognition codes, which include, but are not limited to Chinese characters, Chinese words, Pinyin, English letters and/or English words, and so on. So far, the specific voice recognizing process may be implemented by a voice recognition method such as statistical pattern recognition technology. Due to an uncertain error rate of the voice recognition per se, the duration of the multimedia selected for extraction may be lengthened to lower an error rate of the subsequent multimedia retrieval which is caused by the error in the voice recognition., par. 55).
Regarding claim 6:  Hu satisfies all the elements of claim 3.  Hu further discloses identifying and converting the voice signal to a corresponding text character based on a language category of a host system; or identifying and converting the voice signal to a corresponding text character based on a predefined language category (In Step S302, the voice of the multimedia to be retrieved is recognized to obtain the recognized text. In this step, a voice signal of the singer is converted into the recognized text, that is, a word content of the human voice is converted into a computer-readable input such as keys, binary codes or character sequences. The recognized text may include a plurality of recognition codes, which include, but are not limited to Chinese characters, Chinese words, Pinyin, English letters and/or English words, and so on. So far, the specific voice recognizing process may be implemented by a voice recognition method such as statistical pattern recognition technology. Due to an uncertain error rate of the voice recognition per se, the duration of the multimedia selected for extraction may be lengthened to lower an error rate of the subsequent multimedia retrieval which is caused by the error in the voice recognition., par. 55).
Regarding claim 7:  Hu further discloses receiving a voice signal from a voice input apparatus (In Step S301, the voice of the multimedia to be retrieved is extracted from the multimedia. In this step, generally, the singer's voice is extracted from the multimedia, for example by a voice separation method such as Auditory Scene Analysis or blind signal separation, therefore a voice signal of the singer is output. In selecting the duration of the multimedia, whole or a fragment of the multimedia may be selected. Generally, more computing resources will be consumed as the selected duration of the multimedia voice is longer, but more information may be provided for the subsequent steps, which is advantageous for a precise retrieval in the subsequent steps., par. 54); converting the voice signal to a corresponding text character (In Step S302, the voice of the 
Regarding claim 8:  Hu satisfies all the elements of claim 7.  Hu further discloses converting the text character to a key code corresponding to the text character (In Step S302, the voice of the multimedia to be retrieved is recognized to obtain the recognized text. In this step, a voice signal of the singer is converted into the recognized text, that is, a word content of the human voice is converted into a computer-readable input such as keys, binary codes or character sequences. The recognized text may include a plurality of recognition codes, which include, but are not limited to Chinese characters, Chinese words, Pinyin, English letters and/or English words, and so on. So far, the specific voice recognizing process may be implemented by a voice recognition method such as statistical pattern recognition technology. Due to an uncertain error rate of the voice recognition per se, the duration of the multimedia selected for extraction may be 
Regarding claim 10:  Hu discloses a sound signal receiving unit, configured to receive a sound signal (Fig. 2, voice extracting module 23 and par. 42); a voice signal acquiring unit (Fig. 2, voice recognizing module 24), communicably connected to the sound signal receiving unit (Fig. 2, voice extracting module 23), and configured to process the sound signal to acquire a voice signal (the voice recognition module 24 is configured to recognize the voice of the multimedia to be retrieved to obtain a recognized text, par. 42); a sending unit (Fig. 2, retrieving module 25), communicably connected to the voice signal acquiring unit (Fig. 2, voice recognizing module 24), and configured to send the voice signal to a host (Fig. 2, user); a receiving unit, configured to receive a key code from the host (In Step S302, the voice of the multimedia to be retrieved is recognized to obtain the recognized text. In this step, a voice signal of the singer is converted into the recognized text, that is, a word content of the human voice is converted into a computer-readable input such as keys, binary codes or character sequences. The recognized text may include a plurality of recognition codes, which include, but are not limited to Chinese characters, Chinese words, Pinyin, English letters and/or English words, and so on. So far, the specific voice recognizing process may be implemented by a voice recognition method such as statistical pattern recognition technology. Due to an uncertain error rate of the voice recognition per se, the duration of the multimedia selected for extraction may be lengthened to lower an error rate of the subsequent multimedia retrieval which is caused by the error in the voice recognition., par. 55); a decoding unit, connected to the receiving unit, and configured to convert the key code to an identification code that is identified by the host (Fig. 4 and pars. 56-65); and a communication unit, connected to the decoding unit, and configured to send the identification code to the host 
Regarding claim 11:  Hu satisfies all the elements of claim 7.  Hu further discloses at least one processor (Fig. 7, processing unit 716); and a memory (Fig. 7, memory 718) communicably connected to the at least one processor (Fig. 7, processing unit 716); wherein the memory (Fig. 7, memory 718) stores instructions executable by the at least one processor (Fig. 7, processing unit 716), wherein, the instructions (instructions, par. 77), when being executed by the at least one processor (Fig. 7, processing unit 716), cause the at least one processor (Fig. 7, processing unit 716) to perform the method of claim 7.
Regarding claim 12:  Arguments analogous to those stated in the rejection of claim 7 are applicable.  A non-volatile computer-readable storage medium is inherently taught as evidenced by Fig. 7 and various memories stored therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Abelow (US 2012/0069131 A1).
Regarding claim 5:  Hu satisfies all the elements of claim 3.  Hu further discloses the text character (In Step S302, the voice of the multimedia to be retrieved is recognized to obtain the recognized text. In this step, a voice signal of the singer is converted into the recognized text, that is, a word content of the human voice is converted into a computer-readable input such as keys, binary codes or character sequences. , par. 55); to generate a key code (In Step S302, the voice of the multimedia to be retrieved is recognized to obtain the recognized text. In this step, a voice signal of the singer is converted into the recognized text, that is, a word content of the human voice is converted into a computer-readable input such as keys, binary codes or character sequences. The recognized text may include a plurality of recognition codes, which include, but are not limited to Chinese characters, Chinese words, Pinyin, English letters and/or English words, and so on. So far, the specific voice recognizing process may be implemented by a voice recognition method such as statistical pattern recognition technology. Due to an uncertain error rate of the voice recognition per se, the duration of the multimedia selected for extraction may be lengthened to lower an error rate of the subsequent multimedia retrieval which is caused by the error in the voice recognition., par. 55).
	Hu fails to specifically address pasting; to a clipboard; corresponding to the paste command.
	Abelow discloses pasting (In some examples a security code may or may not be required, and in some examples a security code is a payment code 3741 received from a ticket purchase or 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include pasting; to a clipboard; corresponding to the paste command in order to automatically generate a code as taught by Abelow (par. 1171).
Regarding claim 9:  Hu satisfies all the elements of claim 7.  Arguments analogous to those stated in the rejection of claim 5 are applicable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664